DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/23/2020. As directed by the amendment: claims 1, 13 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-20 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 8-9 of the remarks filed 07/23/2020 that Wunsch does not teach the amended limitation since nothing in Wunsch appears to limit the wedge 41 from bottoming out against the branch tube slot 29. Applicant’s argument has been fully considered and are not persuasive. Wunsch discloses a valve device 10 (figs. 2-3) comprising a proximal rim (43) and distal rim (distal portion of 23 with the opening for member 41 to be positioned within, see annotated fig. 2 below) associated with the valve member (41 of valve 40, fig. 2) limit the valves from advancing past the associated rims (Examiner notes: see fig. 2 and col. 4 lines 20-22, member 41 is connected to internally threaded valve stem 42 that is retained in the valve 

    PNG
    media_image1.png
    506
    564
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunsch (US 4,512,764).
Regarding claim 1, Wunsch discloses 
A valve device (valve device 10 shown in fig. 3) for draining fluids from and/or infusing fluids into a patient's body (Examiner notes: see fig. 1 and col. 3 lines 21-32, 10 is used to intravenously dispense a plurality of medications and solutions to a patient), comprising: 
a housing (21/23, fig. 3 and col. 3 lines 33-43) comprising first (first 33, see annotated fig. 3 below), second (second 33, see annotated fig. 3 below), and third (third 33, see annotated fig. 3 below) connectors, and a primary fluid path communicating between the first and second connectors (Examiner notes: primary fluid path is the fluid path from the first 33 to the second 33) and a secondary fluid path communicating from the primary fluid path to the third connector (Examiner notes: secondary fluid path is the fluid path from third 33 to the trunk tube 32), wherein the third connector (third 33, see annotated fig. 3 below) is configured to prevent fluid flow therethrough unless a mating connector is fully coupled thereto (Examiner notes: the limitation “is configured to prevent fluid flow therethrough unless a mating connector is fully 
a first valve member (41 of first valve 40, see annotated fig. 3 below) movable within the housing (21/23) between a first position (open position of valve 40, col 4 lines 48-50) wherein the first valve member does not obstruct the primary fluid path (Examiner notes: first/open position of valve 40 is when member 41 is positioned away from the trunk tube 32 to permit fluid flow through the trunk tube 32) and a second position (closed position of valve 40, col. 4 lines 50-52) wherein the primary fluid path is closed to prevent fluid flow through the first connector (Examiner notes: second/closed position of valve 40 is when member 41 pinches the trunk tube 32 to prevent fluid flow through the first 33 connector into the trunk tube 32); and 
a second valve member (41 of second valve 40, see annotated fig. 3 below) movable within the housing (21/23) between a first position (open position of valve 40, col 4 lines 48-50) wherein the second valve member does not obstruct the primary fluid path (Examiner notes: first/open position of valve 40 is when member 41 is positioned away from the branch tube 37 to permit fluid flow through the branch tube 37) and a second position (closed position of valve 40, col. 4 lines 50-52) wherein the primary fluid path is closed to prevent fluid flow through the second connector (Examiner notes: second/closed position of valve 40 is when member 41 pinches the trunk tube 32 to prevent fluid flow through the second 33 connector into the branch tube 37), 
wherein the first valve member (41 of first valve 40, see annotated fig. 3 below) and the second valve member (41 of second valve 40, see annotated fig. 3 below) are disposed more toward an interior of the housing in the second position than in the first position (Examiner notes: see fig. 2 and col. 4 lines 48-52, during the open position, members 41 of the first and 

    PNG
    media_image2.png
    598
    645
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    506
    564
    media_image1.png
    Greyscale


Regarding claim 6, Wunsch discloses 
The valve device of claim 1, wherein, with the first valve member (41 of first valve 40, see annotated fig. 3 above in claim 1) in the first position (open position of valve 40, col 4 lines 48-50) and the second valve member (41 of second valve 40, see annotated fig. 3 above in claim 1) in the second position (closed position of valve 40, col. 4 lines 50-52), an open fluid path is provided between the first and third connectors (Examiner notes: when the valve 40 coupled to the first connector 33 is open, valve 40 coupled to the third connector 33 is open, and valve 40 coupled to the second connector 33 is closed, the fluid path between the first connector 33 and the third connector 33 is open).
Regarding claim 7, Wunsch discloses 
The valve device of claim 1, wherein, with the first valve member (41 of first valve 40, see annotated fig. 3 above in claim 1) in the second position (closed position of valve 40, col. 4 lines 50-52) and the second valve member (41 of second valve 40, see annotated fig. 3 above in claim 1) in the first position (open position of valve 40, col 4 lines 48-50), an open fluid path is provided between the second and third connectors (Examiner notes: when the valve 40 coupled to the first connector 33 is closed, valve 40 coupled to the third connector 33 is open, and valve 40 coupled to the second connector 33 is open, the fluid path between the second connector 33 and the third connector 33 is open).
Regarding claim 10, Wunsch discloses 
The valve device of claim 1, wherein the first (41 of first valve 40, see annotated fig. 3 above in claim 1) and second (41 of second valve 40, see annotated fig. 3 above in claim 1) valve members are configured to prevent accidental closure or restriction of the primary fluid path (primary fluid path is the fluid path from the first 33 to the second 33) (Examiner notes: the limitation “configured to prevent accidental closure or restriction of the primary fluid path” is interpreted as functional limitation. See figs. 1-3, the fluid path between the first connector 33 and the second connector 33 is open when the first valve 40 and the second valve 40 are open. And, the fluid path is closed only when the valves are closed. Therefore, the first and second valves 40 are configured to prevent accidental closure or restriction of the primary fluid path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch (US 4,512,764) in view of Torres-Leon (US 2014/0196792).
Regarding claim 8, Wunsch discloses the valve device of claim 1, wherein the housing (21/23) comprises a recess (26/29) (see fig. 3).
Regarding claim 8, Wunsch is silent about the third connector being disposed within the recess. Wunsch only discloses the housing comprising a recess for the tubes 32/37 (see fig. 3).
However, Torres-Leon teaches a housing (70) comprising a recess (10A/10B, figs. 2A, 3A and par. 0047) wherein the connector (36) is disposed within the recess (see fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the recess of the housing to be large enough to hold the connectors, as taught by Torres-Leon, for the purpose of providing sufficient structure to hold the connectors in place for more secure connection between the connectors and the connectors of the supply tubes.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch (US 4,512,764) in view of Ogawa et al. (US 2015/0297880).
Regarding claim 9, Wunsch discloses the valve device of claim 1, as set forth above, except for wherein the third connector is a luer-activated connector.
Wunsch only discloses the third connector configured to connect/couple to the supply tube 14 to deliver fluid from the bottle 13 to the dispensing tube 16 to the patient (see fig. 1).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the third connector to be a luer-activated connector, as taught by Ogawa, for the purpose of providing sufficient structure to completely close the third connector when the third connector is not in use to prevent contamination from entering the fluid system.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 2007/0009584) in view of Wunsch (US 4,512,764).
Regarding claim 13, Taheri discloses 
A system (fig. 4) for draining fluids from and/or infusing fluids into a patient's body (Examiner notes: see par. 0043, container 330 is a collection container for collecting fluid from patient’s body), comprising: 
a valve device (332a/332c, fig. 4) comprising first (connector of valve 332a to connect to patient/wound 308, see annotated fig. 4 below), second (connector of valve 332c to connect to container 230, see annotated fig. 4 below), and third (connector of tubing 328 with syringe 324, see annotated fig. 4 below) connectors, a primary fluid path communicating between the first and second connectors (fluid path between connector of valve 332a and connector of valve 332c) and a secondary fluid path communicating from the primary fluid path to the third connector (fluid path between connector at syringe 324 and the primary fluid path), 
the valve device (332a/332c, fig. 4) further comprising first (332a) and second (332c) valve members for selectively closing flow along the primary fluid path through the first and second connectors, respectively (Examiner notes: see par. 0043, valves 332a and 332c are control valves that can be manually operated); 

a container (330) for storing fluid from the patient's body (see par. 0043) comprising tubing (tubing member between connector of 332c and container 330, see fig. 4) including a container connector (connector of the tubing member that connects to valve 332c) configured to couple to the second connector (connector of valve 332c to connect to container 330), thereby providing a fluid path from the tubular member through the primary fluid path and tubing into the container (see fig. 4 for the fluid path between patient/wound 308 and the container 330).

    PNG
    media_image3.png
    611
    710
    media_image3.png
    Greyscale

Regarding claim 13, Taheri discloses the system as set forth above, except for the valve comprising a housing, wherein the third connector is configured to prevent fluid flow therethrough unless a mating connector is fully coupled thereto, and wherein each of first and second valve members close flow along the primary fluid path upon disposition of the respective first and second valve members toward an interior of the housing and wherein a proximal rim and distal rim associated with the first valve member and a proximal rim and a distal rim associated with the second valve member limit the first and second valves from advancing past the associated rims.


    PNG
    media_image1.png
    506
    564
    media_image1.png
    Greyscale

Wunsch also teaches the connector configured to prevent fluid flow therethrough unless a mating connector is fully coupled thereto (Examiner notes: the limitation “is configured to prevent fluid flow therethrough unless a mating connector is fully coupled thereto” is interpreted as functional limitation and “a mating connector” is not positively recited in claim 1. Therefore, see fig. 1, some of the connectors 33 are not connected/coupled to the supply tubes 14, therefore, when the connector 33 is not connected/coupled to the supply tube 14, it is configured to prevent fluid flow from the bottle 13, through the supply tube 14, through connector 13, to the dispensing tube 16 to a patient).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Taheri’s system by adding a housing and modify 
Regarding claim 14, in the modified device of Taheri in view of Wunsch,
Taheri further discloses a source of vacuum (324, fig. 4 and par. 0049) comprising a vacuum connector (connector of 324 that connects to 328) configured to couple to the third connector (connector of 328 with syringe 324), whereupon the secondary flow path is opened to provide a fluid path between the primary fluid path and the source of vacuum (Examiner notes: see fig. 4, when 324 is connected, the flow path between syringe 324 and the primary fluid path of tubing 324 is open).
Regarding claim 15, in the modified device of Taheri in view of Wunsch,
Taheri further discloses the source of vacuum comprises a syringe (324, see fig. 4 and par. 0049).
Regarding claim 16, in the modified device of Taheri in view of Wunsch,
Taheri further discloses a source of infusion media (syringe 324 with air to create positive/negative pressure, see fig. 4 and par. 0049) configured to couple to the third connector (connector of tubing 328 with syringe 324), whereupon the secondary flow path is opened to provide a fluid path between the primary fluid path and the source of infusion media (Examiner notes: see fig. 4, when 324 is connected, the flow path between syringe 324 and the primary fluid path of tubing 324 is open).
Regarding claim 17, in the modified device of Taheri in view of Wunsch,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783